Title: To James Madison from Benjamin Tasker Dulany, November 1807
From: Dulany, Benjamin Tasker
To: Madison, James



Dear Sir,
November 1807

Mr. Moss who acted under Mr. Daniel Brent as deputy Marshal for the County of Alexandria, I can say with truth and impartiality, has behaved like an honest, and well disposed man as an Officer, (his manners mild and firm).  I think Mr. Moss well qualified as a Marshal.  He is a good Accomptant, and very industrious, and acts with independence like a true American.  I respectfully ask your friendship in favor of this Man, as we are told their are other applicants for this Office.  With friendly & respectful Compliments to your good Lady, I am  with Esteem and respect Your Obedt Servt.

Bn. Dulany

